Title: Jefferson’s Hints to Americans Travelling in Europe, 19 June 1788
From: Jefferson, Thomas
To: Shippen, Thomas Lee


          Old Louis or Dutch Ducats are the best money to take with you.
          Amsterdam to Utrecht. Go in the Track scout on account of the remarkeable pleasantness of the canal. You can have the principal cabin to yourselves for 52 stivers. At Amsterdam I lodged at the Wapping van Amsterdam. I liked the Valet de place they furnished me. He spoke French, and was sensible and well informed, his name was Guillaume or William.
          Utrecht. The best tavern Aubelette’s. A steeple remarkeable for it’s height.
          Nimeguen. Chez un Anglois au Place royale. The Belle-vue here is well worth seeing. The Chateau also. At this place you must bribe your horse hirer to put as few horses to your carriage as you think you can travel with. Because with whatever number of horses you arrive at the first post house in Germany, with that they will oblige you to go on through the whole empire. I paid the price of four horses on condition they would put but three to my chariot. On entering the Prussian dominions remark the effect of despotism on the people.
          Cleves. The Posthouse. The road most used is by Xanten and Hochstrass. But that by Wesel and Duysberg is perhaps as short. Near Duysberg is the place where Varus and his legions were cut off by the Germans. I could find no body in the village however who could speak any language I spoke, and could not make them understand what I wished to see. I missed my object therefore, tho’ I had taken this road on purpose. The Post house is the best tavern.
          Dusseldorff. Zwey brukker Hoff. Chez Zimmerman. The best tavern I saw in my whole journey. In the palace is a collection of paintings equal in merit to any thing in the world. That of Dresden  is said to be as good. This will be worth repeated examination. On the road from Dusseldorff to Cologne is a chateau of the elector, worth seeing. There is a famous one at Bensberg, which is off the road. I do not know whether it is best to go to it from Dusseldorff or Cologne. Being now in Westphalia take notice of the ham, and the hog of which it is made, as well as the process, price &c.
          Cologne. At the Holy ghost. Chez Ingel. A good tavern. This place and it’s commerce is to be noted. A good deal is carried on to America. It’s quai resembles, for the number of vessels, a seaport town. From hence the Cologne millstones are sent. But I could not satisfy myself where were the quarries; some saying near Andernach, others at Triers on the Moselle. Here begins the cultivation of the vine: and here too begins the Walnut tree in open fields.
          Bonne. The court of England. The palace here is to be seen.
          Andernach. A large collection of the Cologne mill stones. Enquire here from whence they are brought, and the price.
          Coblentz. The Wildman ou l’Homme sauvage. A very good tavern. The tavern keeper furnished me with the Carte des postes d’Allemagne. I paid his bill without examining it. When I looked into it, after my departure I found he had forgot to insert the Map, and I had no sure opportunity of sending him the price. Pray pay him for me with this apology, and I shall reimburse it with thankfulness. He is very obliging. He accompanied me to a gentleman well acquainted with the vineyards and wines of the Moselle about which I wished to inform myself. He will recollect me from that circumstance.
          Here call for Moselle wine, and particularly that of Brownberg and of the Grand Chambellan’s crop of 1783. that you may be acquainted with the best quality of Moselle wine. The Elector’s palace here is worth visiting, and note the manner in which the rooms are warmed by tubes coming from an oven below. The Chateau over the river to be visited. Remarkeably fine bread here, particularly the roll for breakfast, from which the Philadelphians derive what they call the French roll, which does not exist in France, but has been carried over by the Germans.
          From Coblentz to Mayence or Frankfort the post road goes by Nassau, Nastaden, Schwalbach, and Wisbaden. It is as mountainous as the passage of the Alps, and entirely a barren desert. Were I to pass again, I would hire horses to carry me along the Rhine as far as a practicable road is to be found. Then I would embark my carriage on a boat to be drawn by a horse or horses till you  pass the cliffs which intercept the land communication. This would be only for a few miles, say half a dozen or a dozen. You will see what I am told are the most picturesque scenes in the world, and which travellers go express to see, and you may be landed at the first village on the North East side of the river after passing the cliffs, and from thence hire horses to Mayence. Stop on the road at the village of Rudesheim, and the Abbaye of Johansberg to examine their vineyards and wines. The latter is the best made on the Rhine without comparison, and is about double the price of the oldest Hoch. That of the year 1775 is the best. I think they charge two florins and a half a bottle for it in the taverns.
          Mayence. Hotel de Mayence. Good and reasonable. The ham of Mayence is next to that of Westphalia for celebrity.
          Hocheim is a little village on the road to Frankfort. Stop there half an hour to see it’s vineyards.
          Frankfort. The Rothen house, or Red house chez Monsr. Dick. The son of the Tavern keeper speaks English and French, has resided some time in London, is sensible and obliging. I recommend here also my Valet de place, Arnaud. He is sensible, active, and obliging. He accompanied me to Hocheim, Mayence, Johansberg and Rudesheim.
          Messrs. Dick pere et fils, are great wine merchants. Their cellar is worth seeing. You may taste at their tavern genuine Hoch, and of the oldest.
          Francfort is a considerable place and worth examining in detail.
          Major de Geismer may happen to be here. If he be, present yourselves to him in my name. If you shew him this note, it will serve to ensure you all the attentions you need. He can tell you what there is worth seeing. If he is not here you will find him at Hainau where he is now in garrison, and to which place you should make an excursion. I shall write to him soon and will prepare him for your visit. Near the village of Bergen, which may be seen from the road to Hanau, was fought the battle of Bergen between Marshal Broglio and Prince Ferdinand in 1759.
          A quarter of a mile from Hanau is Williamsbath, a seat of the Landgrave of Hesse, well worth visiting.
          Manheim. Cour du Palatin. Good tavern. At this place you must propose to make some stay. Buy the pamphlet which mentions the curiosities of the town and country.
          The gallery of paintings is more considerable than that of Dusseldorp, but has not so many precious things. The Observatory worth seeing.
          
          Excursion to Kaeferthall to see the plantation of Rhubarb and herd of wild boars.
          Excursion to Dossenheim to see the Angora goats. They are in the mountains a few leagues beyond Dossenheim.
          Excursion to Heidelberg. The chateau is the most imposing ruin of modern ages. It’s situation is the most romantic and the most delightful possible. I should have been glad to have passed days at it. The situation is, on a great scale, what that of Vaucluse is on a small one.
          Excursion to Schwetzingen to see the gardens. They are not to be compared to the English gardens, but they are among the best of Germany.
          Note. Kaeferthall, Dossenheim, Heidelberg and Schwetzingen may be visited in a circle if more convenient.
          Remark the boat bridges and manner of their opening to let vessels pass.
          Carlsruh. This place is not noted in the post map, but it is a post station, and well worth staying at a day or two. The posts leading to it are Spire and Craben.
          Carlsruh is the seat of the Margrave of Baden, an excellent sovereign if we may judge of him from the appearance of his dominions. The town seems to be only an appendage to his palace.
          The tavern is (au Prince hereditaire) good and reasonable. Visit the palace and particularly it’s tower. Visit the gardens minutely. You will see in it some deer of an uncommon kind, Angora goats, tamed beavers, and a fine collection of pheasants.
          Strasburgh. à l’Esprit. The Cardinal de Rohan’s palace to be seen. The steeple of the Cathedral which I believe is the highest in the world, and the handsomest. Go to the very top of it; but let it be the last operation of the day, as you will need a long rest after it.
          Koenig, bookseller here has the best shop of classical books I ever saw.
          Baskerville’s types I think are in this town.
          Beaumarchais’ editions of Voltaire are printing here.
          Here you will take a different rout from mine. The rivers Rhine and Danube will be the best guides in general. You will probably visit the falls of Schaffhausen.
          At Ulm, if you find it eligible, you can embark on the Danube and descend it to Vienna.
          From Vienna to Trieste. Examine carefully where you first meet with the Olive tree, and be so good as to inform me of it. This  is a very interesting enquiry, for South Carolina and Georgia particularly. I have now orders from S. Carolina to send a large quantity of olive trees there, as they propose to endeavour to introduce the culture of that precious tree.
          General Observations
          Buy Dutens. Buy beforehand the map of the country you are going into. On arriving at a town, the first thing is to buy the plan of the town, and the book noting it’s curiosities. Walk round the ramparts when there are any. Go to the top of a steeple to have a view of the town and it’s environs.
          When you are doubting whether a thing is worth the trouble of going to see, recollect that you will never again be so near it, that you may repent the not having seen it, but can never repent having seen it. But there is an opposite extreme too. That is, the seeing too much. A judicious selection is to be aimed at, taking care that the indolence of the moment have no influence on the decision. Take care particularly not to let the porters of churches, cabinets &c. lead you thro’ all the little details in their possession, which will load the memory with trifles, fatigue the attention and waste that and your time. It is difficult to confine these people to the few objects worth seeing and remembering. They wish for your money, and suppose you give it more willingly the more they detail to you.
          When one calls in the taverns for the vin du pays they give you what is natural and unadulterated and cheap: when vin etrangere is called for, it only gives a pretext for charging an extravagant price for an unwholsome stuff, very often of their own brewing.
          The people you will naturally see the most of will be tavern keepers, Valets de place, and postillions. These are the hackneyed rascals of every country. Of course they must never be considered when we calculate the national character.
          Before entering Italy buy Addison’s travels. He visited that country as a classical amateur, and it gives infinite pleasure to apply one’s classical reading on the spot. Besides it aids our future recollection of the place.
          Buy the Guide pour le voyage d’Italie en poste. The latest edition. It is the post book of Italy.
          The theatres, public walks and public markets to be frequented. At these you see the inhabitants from high to low.
          
          Objects of attention for an American
          
            1. Agriculture. Every thing belonging to this art, and whatever has a near relation to it. Useful or agreeable animals which might be transported to America. New species of plants for the farm or garden, according to the climate of the different states.
            2. Mechanical arts, so far as they respect things necessary in America, and inconvenient to be transported thither ready made. Such are forges, stonequarries, boats, bridges (very specially) &c. &c.
            3. Lighter mechanical arts and manufactures. Some of these will be worth a superficial view. But circumstances rendering it impossible that America should become a manufacturing country during the time of any man now living, it would be a waste of attention to examine these minutely.
            4. Gardens. Peculiarly worth the attention of an American, because it is the country of all others where the noblest gardens may be made without expence. We have only to cut out the superabundant plants.
            5. Architecture worth great attention. As we double our numbers every 20 years we must double our houses. Besides we build of such perishable materials that one half of our houses must be rebuilt in every space of 20 years. So that in that term, houses are to be built for three fourths of our inhabitants. It is then among the most important arts: and it is desireable to introduce taste into an art which shews so much.
            6. Painting, statuary. Too expensive for the state of wealth among us. It would be useless therefore and preposterous for us to endeavor to make ourselves connoisseurs in those arts. They are worth seeing, but not studying.
            7. Politics of each country. Well worth studying so far as respects internal affairs. Examine their influence on the happiness of the people: take every possible occasion of entering into the hovels of the labourers, and especially at the moments of their repast, see what they eat, how they are cloathed, whether they are obliged to labour too hard; whether the government or their landlord takes from them an unjust proportion of their labour; on what footing stands the property they call their own, their personal liberty &c.
            8. Courts. To be seen as you would see the tower of London or Menagerie of Versailles with their Lions, tygers, hyaenas and other beasts of prey, standing in the same relation to their fellows.
            
            A slight acquaintance with them will suffice to shew you that, under the most imposing exterior, they are the weakest and worst part of mankind. Their manners, could you ape them, would not make you beloved in your own country, nor would they improve it could you introduce them there to the exclusion of that honest simplicity now prevailing in America, and worthy of being cherished.
          
          At Venice Mr. Shippen will of course call on his relation the Countess Barziza.
          Here the question must be determined whether you will go down the coast of the Adriatic and come up that of the Mediterranean; or go by Padua and Bologna to Florence and so down the coast of the Mediterranean and back again the same road to Florence.
          On your return from Florence, the route will be Pistoia. Lucca. Pisa. Leghorn. Pisa. Lerici. la Spetia. Sesti. Porto Fino.
          Nervi. Here you re-enter my tour. The gardens of the Count Durazzo at this place are extremely well worth seeing. They exhibit a very rare mixture of the Utile dulci, and are therefore peculiarly to be attended to by an American. Woburn farm in England is the only thing I ever saw superior, in this point, to Count Durazzo’s gardens at Nervi.
          Between Nervi and Genoa is a palace worth stopping to see. There is good architecture and a fine prospect. I forget to whom it belongs.
          I am not certain that the road from Porto Fino to Genoa leads by Nervi. If it does not, it will be an excursion of only 4. or 5. hours from Genoa.
          Genoa. Ste. Marthe is the tavern here, most in the English stile. But le Cerf (more in the French stile) is much the most agreeably situated. The back windows look into the port and sea.
          Abundance, abundance to be seen here. The Description des beautés de Genes et de ses environs will give you all the details, but prefer a good selection to seeing the whole.
          An excursion to Sestri, Pegli &c. See the Description des beautés de Genes. The Prince Lomellino’s gardens at Sestri are the finest I ever saw out of England.
          Do not be persuaded to go by water from Genoa to Nice. You will lose a great deal of pleasure which the journey by land will afford you. Take mules therefore at Genoa. Horses are not to be trusted on the precipices you will have to pass. I paid a livre of Piedmont per mile for three mules, and this included the driver’s wages but not his etrennes. A livre of Piedmont is a shilling  sterling. So it is 4 pence a mile for every mule. From Genoa to Nice is 125 miles, geometrical, viz. to Savona 30 miles, to Albenga 30. Oneglia 20. Ventimiglia 25. Monaco 10. Nice 10.
          Noli. Here you see the Aloe on a precipice hanging over the sea. A fishing village of 1200 inhabitants. A miserable tavern, but they can give you good fish viz. Sardines, fresh anchovies &c. and probably strawberries; perhaps too Ortolans. They gave me all these on the 28th. of April.
          Albenga. The most detestable gite, called a tavern, that I ever saw in any part of the earth, and the dearest too. A very fine extensive plain here, worth visiting.
          
            
              Oneglia.
              }
              Considerable towns, a mile apart, worth giving a day to. Your mules will be the better for this rest, and yourselves also. But you must have provided for this in your bargain at Genoa, or take mules at Genoa only to Oneglia and there take fresh ones.
            
            
              Port Maurice.
            
          
          St. Remo. The Auberge de la Poste a very good one. The rooms look into a handsome garden, and there are Palm trees under the windows. A half a day might be well given to this place.
          Ventimiglia.
          Bordighera. Very extensive plantations of Palm tree in the neighborhood of this place.
          Menton. Fine Orange plantations.
          Monaco. It is a little off the road, but worth going to see.
          Nice. I lodged at the Hotel de York. It is a fine English tavern, very agreeably situated, and the mistress a friendly agreeable woman. There is another English hotel of equal reputation. The wine of Nice is remarkeably good. You may pass many days here very agreeably. It is in fact an English colony.
          Call here on Monsr. de Sasserno, a merchant of this place and very good man. Be so kind as to present him my compliments and assure him that I retain a due sense of his friendly attentions. I was recommended to him by the Abbé Arnoud. I am persuaded he will give you any local informations you may have occasion for.
          ———
          Were you to go directly from hence to Marseilles you would see only what is least worth your seeing: while you would miss precious objects which require a circle to be made from this place. I propose the following circuit therefore to terminate at Marseilles.
          Cross the Alps at the Col de Tende, hire mules and a carriage at Nice to take you to Limone, which is three days journey. You  will probably be obliged to leave your carriage the 2d. or 3d. day; but your mules, in their return, will carry it back to Nice. There are many curious and enchanting objects on this passage. Watch where you lose and where you recover the Olive tree in rising and descending the several successive mountains. Fall down and worship the site of the Chateau di Saorgio, you never saw, nor will ever see such another. This road is probably the greatest work of this kind which ever was executed either in antient or modern times. It did not cost as much as one year’s war. Descending the Alps on the other side you will have that view of the plains of the Po, and of Lombardy in general which encouraged the army of Hannibal to surmount the difficulties of their passage. Where they passed is not known at this day: tho’ some authors pretend to trace it. Speckled trout on all the road from Nice to Turin.
          Turin. Hotel d’Angleterre. Much to be seen here. Excursions to Moncaglieri, Stupanigi, Superga. Ask for Nebiule wine. Monferrat wines worth tasting. Cabinet of antiquities here worth seeing.
          Excursion to Milan.
          Vercelli. Hotel des trois rois. Wines of Gatina and Salusola. Here is made the best of the Piedmont rice. Mr. Rutledge should examine the husking mills, manner of cleaning, culture, produce, price, and manners of using it.
          Novara. Fields of rice all along the road.
          Milan. Albergo reale, the best inn. Buy the Nuova guida di Milano which will give you the details of what are to be seen. Add to them the Casa Candiani which I think is built since the publication of the book.
          Excursion to Rozzano to see the Parmesan cheese made, and the management of their dairies. See their ice houses. Learn the method of storing snow instead of ice. Ask for Mascarponi, a rich and excellent kind of curd, and enquire how it is made. Go on from Rozzano to the celebrated church of the Chartreux, the richest thing I ever saw. Excursion to hear the echo of Simonetta. The Cathedral of Milan a worthy object of philosophical contemplation, to be placed among the rarest instances of the misuse of money. On viewing the churches of Italy it is evident without calculation that the same expence would have sufficed to throw the Appennines into the Adriatic and thereby render it terra firma from Leghorn to Constantinople. Fine excursion to the Lago di Como &c. Return to Turin.
          From Turin cross the Alps at Mount Cenis, and go to Geneva  and Lyons. Not having travelled this road I can say nothing of it.
          Lyons. The best tavern is on the Place de Bellecour. A good deal to be seen here. Do not be persuaded to go down by water; it is dangerous and you lose the view of the country.
          Vienne. à la Poste. The tavern keeper capable of giving you some account of the antiquities here. The Pretorian palace worth seeing, now used as a church and school room. The Sepulchral pyramid a little way out of the town is handsome.
          A league below Vienne, on the opposite side of the river is Cote-rotie.
          Tains. Do not go to the tavern at the Post house, the master of which is a most unconscionable rascal. There is another tavern before you get to that which has a better mien. On the hill impending over this village is made the wine called Hermitage, so justly celebrated. Go up to the hermitage on the top of the hill, for the sake of the sublime prospect from thence. Be so good as, for me, to ask the names of the persons whose vineyards produce the Hermitage of the very first quality, how much each makes, at what price it is sold new, and also at what price when fit for use. Be particular as to the white wine, and so obliging as to write me the result.
          Montelimart. The country here is delicious.
          Pont St. Esprit. To be seen.
          Orange. A little before this you see the first olive trees. Some antiquities here.
          Avignon. The Post house, a good tavern charmingly situated. It is called l’hotel du Palais royal, and is on the Place de la porte Pio. The Hotel de St. Omer, more frequented, is disagreeably situated.
          Taste the vin blanc de Monsieur de Rochegude, resembling Madeira somewhat.
          A charming excursion to Vaucluse, about 20. miles from Avignon. It is worth climbing up to the Chateau which they pretend to be Petrarch’s.
          The tomb of Laura is to be seen in a church of Avignon.
          Aix. The hotel St. Jaques a very good one. The bread at this place is equal to any in the world; the oil is also considered as the best. I had here an excellent valet de place named Flamand. A neat town, but little to be seen. Learn here the cultivation of the Olive.
          Marseilles. Hotel des princes. Well situated and tolerably good. The hotel de Bourbon et de York at the end of the Course is in  rather higher reputation. The commerce of this place is the most remarkeable circumstance. Visit the Chateau on a hill commanding the town, called Notre dame de la Garde. M. Bergasse’s wine cellars. Excursion to the Chateau Borelli. Excursion by water to the Chateau d’If. Excursion to Toulon. Examine the cultivation of the Caper at Cuges and Toulon. Go on to Hieres which on account of it’s orange groves is worth seeing. From Hieres there is a Chateau de Geans worth going to see. It belongs to the Marquis de Pontoives.
          At Marseilles enquire into the cultivation and species of the dried raisin which could not fail to succeed in S. Carolina. Enquire also into the species of figs. Buy here a plan of the Canal of Languedoc in 3. sheets.
          St. Remis. The tavern keeper here is an intelligent man. Some fine ruins about ¾ of a mile from this place.
          Arles. A fine amphitheatre, and an abundance of Antient sarcophages, in the Champs elysées. Detestable tavern.
          Pont du gard. On the road. One of the most superb remains of antiquity.
          Nismes. The name of the hotel I lodged at the first time I was there was, I think, le petit Louvre, a very good inn. The 2d. time I lodged at the Luxembourg, not so good. The vin ordinaire here is excellent and costs but 2. or 3. sous a bottle. This is the cheapest place in France to buy silk stockings. The Amphitheatre here, and the Maison quarrée are two of the most superb remains of antiquity which exist. They deserve to be very much studied. The fountain of Nismes is also very curious. There is a book of the curiosities of the place. The cabinet de Segur well worth seeing.
          Lunel. Remarkeable for it’s fine Muscat wines. It is only a village.
          Montpelier. This place is soon seen.
          Frontignan. A village remarkeable for it’s fine Muscat wine. M. Lambert medecin, will give you any information you desire on your calling on him de ma part. He is a very sensible man.
          Cette. A place of growing commerce. Remarkeable as the principal seaport for the Canal of Languedoc. Here you may embark to pass through the Etang de Tau.
          Agde. Here you may either go in the post boats which pass from hence to Thoulouse in 4. days, or you may hire a small boat and horse and go at your leisure, examining every thing as you go. I paid 12 livres a day for a boat, a horse and driver. I was 9 days going, because I chose to go leisurely.
          
          Bezieres. A wine country. It is here in fact that they make most of the wine exported under the name of Frontignan.
          Carcassonne. Near this place (to wit, at la Lande) you see the last olive trees.
          Castelnaudari. It takes a day to go and visit the sources of the water which supply the canal of Languedoc, to wit, St. Feriol, Escamaze, Lampy. Here you hire horses and a guide. It gives a day’s rest too to your boat horse. Observe that after you leave Cette, you can get no butter for your breakfast through the whole canal, and rarely eatable bread. A stock of butter and biscuit should be laid in at Cette.
          Toulouse. Here ends the canal. From hence you may go down the Garonne by water, or go post. You pass near Langon and Sauterne, remarkeable for their fine wines.
          Bordeaux.The best tavern is the hotel d’Angleterre, chez Stevens & Jacob. A place of great commerce. There are some remains here of an antient circus of brick. You will before have had occasion to remark the size and texture of the antient brick. The different kinds of their wine to be enquired into, the owners of the best vineyards, prices of the wines of all qualities & brandies. Remark the elm trees on the Quai des Chartrons. From Bordeaux to Blaye you may go by water.
          Rochefort. The tavern is le Bacha.
          Rochelle.
          Nantes. I suppose the new tavern by the theater is now ready. If not, you will be puzzled for lodgings. If you chuse to see l’Orient it should be by way of excursion, returning to Nantes and taking the road up the Loire. Observe the subterraneous houses in the banks.
          Tours. The tavern is le Faisan. This place worth seeing. An excursion to the chateau of Monsr. de la Sauvagere, at Grillemont 6. leagues from Tours on the road to Bourdeaux, now belonging to M. d’Orçai, to verify the fact of the spontaneous growth of shells related by Voltaire in his Questions Encyclopediques art. Coquilles, and by M. de la Sauvagere in his Recueil de dissertations. This last is the important source of enquiry, and probably you may find the book at Tours, tho’ it is very rare.
          Chanteloup. Well worth seeing and examining.
          Blois. Orleans. Paris.
        